Citation Nr: 1028476	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a greater initial rating for hypermobility of 
the right patellar tendon, with degenerative arthritis, rated 
noncompensable prior to March 20, 1985; 10 percent from March 20, 
1985, to September 29, 2003; 20 percent from September 29, 2003, 
to August 1, 2004; and 30 percent from August 1, 2004.  

2.  Entitlement to an increased rating for residuals of 
dislocation of the left patella, with hypermobility of the left 
patellar tendon and degenerative arthritis, rated 20 percent 
prior to August 1, 2004; and 30 percent from August 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


REMAND

The Veteran had active duty from March 1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2006, the Veteran perfected an appeal concerning service 
connection for a psychiatric disorder characterized as 
somatization disorder with depression.  However, a rating 
decision in October 2006 granted service connection for 
depressive disorder, not otherwise specified (previously 
characterized as somatization disorder with depression), 
assigning a 50 percent rating, effective November 30, 2005.  The 
record does not reflect that the Veteran appealed either the 
rating or the effective date that was assigned for the 
disability.  Therefore, no issue concerning a psychiatric 
disorder is before the Board given that the benefit sought was 
granted.  

In conjunction with the current claims, the Veteran was afforded 
two examinations regarding his right knee disability, in 
September 2008 and December 2009, and one examination of his left 
knee disability, in September 2008.  The September 2008 examiner 
noted the Veteran's complaints of constant pain in both knees, 
frequent flares with walking even a few steps, and a feeling of 
instability in both knees twice a week causing him to fear 
falling and requiring him to take narcotic pain medication 
several times a day, as well as his history of multiple knee 
joint injections and multiple arthroscopic surgeries on both 
knees.  The examiner then recorded essentially normal clinical 
findings for both knees, indicating that there was no pain on 
range of motion testing.  The examiner also noted that "three 
repetitions of both knees did not change the measured range of 
motion because of pain, fatigue, weakness, incoordination, or 
endurance."  Although the examiner's report provided a brief 
history of the Veteran's symptoms and surgery concerning each 
knee, the examiner failed to explain the wide discrepancy between 
the Veteran's reported complaints and the examiner's reported 
clinical findings.  Nor did the examiner's report discuss or 
consider the voluminous evidence of the Veteran's private medical 
treatment for his knees contained in the claims file.  
Accordingly, the September 2008 examination is inadequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (holding that once VA undertakes the effort to provide an 
examination, it must provide an adequate one).

The December 2009 examination was specifically limited to the 
Veteran's right knee.  That examiner recorded complaints by the 
Veteran that were very similar to those noted in September 2008, 
as well as his continued frequent use of narcotic pain 
medication.  On examination, there was mild quadriceps atrophy 
and right knee tenderness.  The examiner recorded limitation of 
extension of the knee to 12 degrees and limitation of flexion to 
127 degrees.  After three repetitions, extension was limited to 
15 degrees and flexion was limited to 128 degrees.  The examiner 
indicated generally that motion of the right knee was limited by 
pain.  Stating that "[t]he major functional impact is pain 
rather than weakness, fatigue, lack of endurance, or 
incoordination," the examiner did not explain his further 
statement that, "[t]here is loss of function with use."  
Moreover, the examiner did not explain the significance of a 
positive McMurray sign, although Lachman's sign was negative and 
there was no lateral instability.  Accordingly, the December 2009 
examination is also inadequate for rating purposes.  See Barr, 21 
Vet. App. at 311-12.

Therefore, VA's duty to assist requires that the Veteran be 
afforded another examination of his service-connected knee 
disabilities.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c) (2009).

The record also shows that a private physician wrote in September 
2004 that the Veteran had become progressively more impaired due 
to his bilateral knee disabilities, to the point that the 
disabilities had markedly restricted his functional capacity of 
walking, standing, bending, kneeling, or carrying, that the 
disabilities were expected to be permanent, and that they would 
continue to interfere with his work activities.  The examiner 
stated that the disabilities "certainly justified medical 
consideration for medical retirement."  The record shows that 
the Veteran did take disability retirement from the Federal 
Government in December 2004.  Although a rating decision in 
April 2007 assigned a total disability rating based on individual 
unemployability, effective in November 2005, the record does not 
indicate that the RO considered whether an extraschedular rating 
was warranted for any prior period for the service-connected knee 
disabilities under the provisions of 38 C.F.R. § 3.321(b) (2009).  
The Board finds that the September 2004 private physician's 
letter reasonably raised that issue.  On remand, the RO should 
also consider whether referral for an extraschedular rating for 
the knee disabilities is warranted for any period.  

Finally, the record does not show that the Veteran was provided 
with a supplemental statement of the case (SSOC) regarding the 
service-connected right knee disability following the December 
2009 examination.  See 38 C.F.R. § 19.31 (2009).  At least no 
such SSOC has been associated with the claims file.  This 
procedural deficiency will be cured on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim for greater ratings 
for his service-connected bilateral knee 
disabilities.  The RO must then obtain 
copies of the related records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO must schedule the 
Veteran for a VA joints examination to 
determine the current severity of his 
service-connected knee disabilities.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2009).)  
The VA claims file and a copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies, to include active range of 
motion testing of both knees, expressed in 
degrees by use of a goniometer, with 
standard ranges provided for comparison 
purposes, must be accomplished, and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to each of the Veteran's 
service-connected knee disabilities, to 
include whether there is any instability, 
weakness, fatigability, incoordination, or 
flare-ups.  The examiner must also indicate 
whether there is any recurrent subluxation 
or lateral instability of the Veteran's 
knees as a result of service-connected 
disability, and if so, whether it is 
slight, moderate, or severe.  In this 
regard, the examiner must indicate whether 
hypermobility of either patellar tendon 
produces any actual or perceived 
instability of the knee.  With respect to 
any subjective complaints of pain, the 
examiner must comment on whether pain is 
visibly manifested on movement of each knee 
and at what point in degrees; the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected knee disabilities; the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected knee disabilities; and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the service-
connected knee disabilities.  The examiner 
must also explain any discrepancy between 
the Veteran's reported symptoms and the 
noted clinical findings.  The rationale for 
each opinion expressed must also be 
provided.  If the requested opinion(s) 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.  

3.  Once the above actions have been 
completed and any other development deemed 
necessary has been accomplished, the RO 
must re-adjudicate the Veteran's claims on 
appeal, including a determination of 
whether referral is warranted for 
consideration of an extraschedular rating 
for either knee disability for any period, 
taking into consideration any newly 
acquired evidence.  If any benefit remains 
denied, a SSOC must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

